Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of US Patent 7,293,509 to Hassel. Gutierrez teaches a pallet (1) composed of a top deck (21) and an opposing underside with a plurality of snaps openings (24) as best seen in figure 7a. Three pallet support legs (3) are each composed . 
Gutierrez does not expressly disclose a pair of inwardly facing snaps extending from the exposed upper end. Hassel teaches a pallet with elements having both outward and inward facing snaps (136) that are in between guide surfaces (curved end portion of the recessed portion of the elements) as best seen in figure 11. As seen in figure 11, the lowermost portion of the guides and the snaps are coplanar.
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez by also adding inwardly facing snaps to the elements as taught by Hassel to add additional connection strength and since it has held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. 
For further clarification regarding claims 4 and 10, At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez by making the guide and snaps with a coplanar uppermost surface as taught by Hassel as a functional equivalent alternative configuration of guides and snaps. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of US Patent 7,293,509 to Hassel as applied to claim 1 above, and further in view of US Patent 5,868,080 to Wyler. Gutierrez in view of Hassel discloses every element as claimed and discussed above except a reinforcement bar extending between ends of the base of the support leg. Wyler teaches reinforcement bars (32) located at the lower side of the base of a support leg (70,72) as best seen in figure 7C-11. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez in view of Hassel by adding a reinforcement bar to the bottom of the base of the support leg as taught by Wyler to increase strength while reducing skid/slip of the pallet on a surface. 

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive. The applicant argues that the inwardly and outwardly facing snaps of Guitierrez in view of Hassell do not extend in height above the exposed upper ends of each outer base support element. The examiner disagrees since the snaps and guides of Hassell are set back in a recessed portion that is a smaller dimeter/dimension from the outer portion of support element. The recessed portion fits into an opening in the underside of the top deck and is therefore not considered to be part of the exposed upper end. As seen in figure 11 of Hassell the guide and snaps extend vertically beyond the end of the exposed portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/Examiner, Art Unit 3637